PER CURIAM.
We deny Carlos Hernandez’s petition for writ of prohibition seeking disqualification of the trial judge, without prejudice to petitioner seeking such remedy as may be appropriate upon disposition of any motion for post-trial release. We direct the trial court’s attention to Florida Rule of Criminal Procedure 3.691(b), Younghans v. State, 90 So.2d 308 (Fla.1956), and to Hayes v. State, 686 So.2d 694 (Fla. 4th DCA), rev. dismissed, 691 So.2d 1081 (Fla.1997), as well.
PROHIBITION DENIED.
DELL, GUNTHER and STONE, JJ., concur.